Citation Nr: 0600829	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, atypical chest pain with normal coronary arteries on 
cardiac catheterization, hypertension, currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 30 percent evaluation for 
coronary artery disease, atypical chest pain with normal 
coronary arteries on cardiac catheterization, hypertension.


FINDING OF FACT

Coronary artery disease, atypical chest pain with normal 
coronary arteries on cardiac catheterization, hypertension 
currently manifested by workload of METs of between 7 and 9.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease, atypical chest pain with normal 
coronary arteries on cardiac catheterization, hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 letter.  The Board will not go 
into whether the letter informed the veteran of the evidence 
necessary to substantiate his claim, as it is clear he has 
actual knowledge.  For example, he states his disability is 
worse than the current 30 percent evaluation contemplates.  
That statement, if true, would substantiate his claim for an 
increased evaluation.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  The RO 
did not inform the veteran that he should submit any evidence 
in his possession that pertained to the claim; however, he 
was not prejudiced by such failure.  Specifically, following 
the issuance of the VCAA letter, the veteran, in November 
2003, stated he had no additional evidence to submit.  After 
that statement, he submitted additional evidence.  Thus, it 
is clear that he is aware that he should submit any evidence 
in his possession that pertains to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA-
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements was harmless error.  The content of 
the October 2003 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Supplemental statements of the 
case were issued in February 2004, June 2004, and March 2005, 
which gave him an additional 60 days to submit evidence.  As 
stated above, he submitted additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from February 2001 to February 2005.  VA has 
obtained and the veteran has submitted private medical 
records.  VA has also provided the veteran with three 
examinations in connection with his claim.  

In December 2005, more than 90 days following the 
certification of the appeal, the veteran indicated he had 
been treated by the VA Medical Center in Temple, Texas, from 
January 2005 to the present time.  He also stated he had been 
seen at the Central Texas Hospital in November 2005 for his 
heart disability.  He stated he wanted VA to obtain those 
records.  The Board has not remanded the claim to obtain 
those records for several reasons.  First, the veteran did 
not state that his disability had worsened since the December 
2004 examination, which is the most recent examination.  
Second, when the veteran was examined in December 2004, the 
VA examiner made a specific finding that the veteran's 
coronary artery disease was "stable."  Third, such finding 
by the examiner is supported by the evidence of record, as 
the veteran's symptoms have met no more than the 30 percent 
evaluation criteria throughout the appeal period.  The 
veteran has undergone three examinations during the appeal 
period-one in May 2001, one in August 2003, and one in 
December 2004, and none of the clinical findings show that 
the veteran's disability is any more than 30 percent 
disabling.  Further, a January 2000 examination also shows 
that the disability is no more than 30 percent disabling.  
Moreover, a May 1997 VA examination report shows that the 
examiner found that the right bundle branch block was 
"stable" and that the veteran had a normal heart 
catheterization in January 1997.  This establishes that the 
veteran's disability has remained essentially stable for more 
than seven years.  Thus, the Board finds that to remand to 
associate additional treatment records with the claims file 
would cause an undue delay in considering the veteran's 
claim, which he filed more than four years ago.  Again, the 
veteran did not allege that his disability had worsened since 
the December 2004 VA examination.  Accordingly, the Board 
will consider the veteran's claim based upon the evidence 
currently in the claims file.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts this his service-connected coronary 
artery disease is worse than the 30 percent evaluation 
contemplates.  He states that from April 2001 to November 
2002, he missed 14 days or more from work due to the service-
connected disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected disability is rated under 
Diagnostic Code 7101-7005.  Diagnostic Code 7101 addresses 
hypertension and Diagnostic Code 7005 addresses coronary 
artery disease.  Under Diagnostic Code 7005, a 100 percent 
evaluation may be assigned for arteriosclerotic heart disease 
(coronary artery disease) with documented coronary artery 
disease resulting in chronic congestive heart failure, or; 
workload of 3 metabolic equivalents (METs) or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 
60 percent evaluation may be assigned with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 30 percent evaluation 
is warranted when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or x-ray.  Id.  

Under Diagnostic Code 7101, when hypertensive vascular 
disease is manifested by diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  If diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned.  Id.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 30 percent for 
coronary artery disease.  While the January 2000 VA 
examination report was conducted during the veteran's claim 
for increase filed in November 1999, the January 2000 
findings are relevant to the current claim for increase, as 
they show that the findings in that examination report are 
consistent with the findings in the examination reports, 
dated in 2001, 2003, and 2004, and that they establish that 
no more than a 30 percent evaluation is warranted under 
either Diagnostic Code 7005 or 7101.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7101. 

The veteran's METs during the January 2000 examination were 
9.8.  During the May 2001 VA examination, they were 9.  
During the August 2003 examination, his METs were estimated 
at 7.5.  During the December 2004 examination, his METs were 
at 7.  Each of these readings establish coronary artery 
disease that is no more than 30 percent disabling.  In fact, 
the findings in the January 2000 and May 2001 examination 
reports would establish that the coronary artery disease was 
no more than 10 percent disabling.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  The findings in the August 2003 and 
December 2004 examination reports warrant no more than a 
30 percent evaluation.  Id.

In the May 2001 examination report, the examiner stated that 
the cardiac catheterization done in April 2001 showed 
"normal coronary arteries with normal ejection fraction of 
78 percent."  His final diagnosis was atypical chest pain 
with normal coronary arteries on cardiac catheterization.  In 
the August 2003 examination report, the examiner stated that 
the exercise stress test was "negative" clinically.  In the 
December 2004 examination report, the examiner initially 
noted that the veteran's claims file was not available for 
review.  An addendum was added to the examination report 
following the examiner's review of the record.  He stated 
that the cardiac catheterization report showed that the left 
main artery was normal, the left anterior descending artery 
was normal, and the right coronary artery was normal.  The 
examiner concluded that based upon the veteran's symptoms and 
the clinical findings, the veteran's coronary artery disease 
appeared "stable."  The 78 percent ejection fraction falls 
within that which is contemplated for the 30 percent 
evaluation and is well above 50 percent, which is the 
ejection fraction contemplated for the 60 percent evaluation.  
Id.  The veteran's METs have all been well above 5, with the 
lowest being 7 and the highest being 9.  The preponderance of 
the evidence is against a finding that the service-connected 
coronary artery disease warrants any more than a 30 percent 
evaluation under Diagnostic Code 7005.  Id.

Additionally, the veteran's diastolic blood pressure readings 
have essentially all been less than 100 and almost all of the 
systolic pressure readings have been less than 160.  Such 
readings would not warrant any more than a 10 percent 
evaluation under Diagnostic Code 7101, which would not assist 
the veteran in obtaining a higher evaluation.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The veteran is competent to report his symptoms; however to 
the extent that he asserted that his service-connected 
disability is worse than the current evaluation contemplates, 
the Board finds that the medical findings do not support his 
assertion for the reasons stated above.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  The 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has stated that he has missed 
approximately 14 days over the last year and a half as a 
result of the service-connected disability.  Such would not 
indicate marked interference with employment.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.


ORDER

An increased rating for coronary artery disease, atypical 
chest pain with normal coronary arteries on cardiac 
catheterization, hypertension, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


